Exhibit 10.18
SECOND AMENDMENT TO GUARANTY OF PAYMENT
(Loan A)
     THIS SECOND AMENDMENT TO GUARANTY OF PAYMENT (Loan A) (this “Agreement”) is
made as of August 28, 2009, by and between SUNRISE SENIOR LIVING, INC., a
corporation organized under the laws of the State of Delaware (“Guarantor”) and
CHEVY CHASE BANK, a division of Capital One, N.A., its successors and assigns,
as Agent (“Agent”) for Lenders (individually a “Lender” and collectively,
“Lenders”) party to the Loan Agreement (as hereinafter defined).
RECITALS
     A. Sunrise Connecticut Avenue Assisted Living, L.L.C., a limited liability
company organized under the laws of the Commonwealth of Virginia (“Borrower”),
obtained a loan from Lenders in the aggregate principal amount of Thirty Million
and No/Dollars ($30,000,000.00) (the “Loan A”), which is one of two simultaneous
loans made by Chevy Chase Bank, F.S.B. to Borrower.
     B. Loan A was made pursuant to the provisions of a certain Loan and
Security Agreement dated August 28, 2007, by and among Borrower, Agent and
Lenders, as amended by that certain First Amendment to Loan Agreement dated
April 15, 2008 and that Second Amendment to Loan Agreement dated of even date
herewith (as further amended, modified, restated, substituted, extended and
renewed at any time and from time to time, collectively, the “Loan Agreement”).
     C. Loan A is evidenced by, and repaid with interest in accordance with the
provisions of one or more Deed of Trust Note As dated August 28, 2007, from
Borrower payable to Lenders in the aggregate principal amount of Thirty Million
and No/Dollars ($30,000,000.00) as amended by those certain First Amendments to
Deed of Trust Note A dated of even date herewith (as amended, modified,
restated, substituted, extended and renewed at anytime and from time to time,
collectively, the “Note”).
     D. Guarantor executed a Guaranty of Payment (Loan A) dated August 28, 2007,
as amended by that certain First Amendment to Guaranty of Payment (Loan A) dated
September, 2008 (as amended by this Agreement and as further amended, modified,
restated, substituted, extended and renewed at any time and from time to time,
collectively, the “Guaranty”) pursuant to which Guarantor guaranteed Borrower’s
obligations under the Loan Agreement and the Note.
     E. Borrower and Guarantor have requested and Lenders have agreed to
(i) waive any defaults which have occurred under those certain financial
covenants described in Section 9(c) of the Guaranty for the fiscal year ending
December 31, 2008 and the fiscal quarters ending March 31, 2009 and June 30,
2009; (ii) revise the financial covenants described in Section 9(c)

 



--------------------------------------------------------------------------------



 



of the Guaranty and (iii) make such other changes to the Guaranty as are more
particularly set forth herein.
     F. As a condition precedent to the agreements referenced above, Agent has
required this Agreement be executed and delivered to Agent on behalf of Lenders.
AGREEMENTS
     NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration, receipt of which is hereby acknowledged, Guarantor,
Agent and Lenders agree as follows:
     1. Guarantor, Agent and Lenders agree that the Recitals above are a part of
this Agreement. Unless otherwise expressly defined in this Agreement, terms
defined in the Loan Agreement shall have the same meaning under this Agreement.
     2. The Guaranty is hereby amended as follows:
          (a) Section 9(c) (Covenants) of the Guaranty is hereby amended and
restated in its entirety as follows:
     “(c) Guarantor hereby covenants and agrees that it will comply with (i) the
following financial covenants contained in the Sunrise Senior Financing
Agreement (as defined in the Loan Agreement) provided that Lender hereby agrees
that it will consent to any waiver or modification of such covenants to which
the Sunrise Bank Group (as defined in the Loan Agreement) consents so long as
Lender is a member of the Sunrise Bank Group and Guarantor, Borrower and Lender
shall negotiate replacement covenants acceptable to Lender if Lender ceases to
be a member of the Sunrise Bank Group:
     (i) Cash Balance. Guarantor and SSLMI (as defined in the Loan Agreement)
shall maintain, tested as of the last day of each calendar month, a Cash Balance
of not less than Five Million and No/100 Dollars ($5,000,000.00).
     The following definitions shall apply to this Section 9(c):
     “Cash Balance” means the aggregate amount of unrestricted cash of Guarantor
and SSLMI on deposit with Bank of America, N.A., a national banking
association.”
     3. Guarantor hereby acknowledges and agrees that, pursuant to the terms of
Section 9(c) of the Guaranty, prior to the date of this Agreement, Guarantor was
required to comply with certain financial covenants more particularly described
therein (the “Financial Covenants”). Guarantor, Agent and Lenders hereby agree
to waive compliance with the

2



--------------------------------------------------------------------------------



 



Financial Covenants for the fiscal year ending December 31, 2008 and the fiscal
quarter ending March 31, 2009.
     4. Guarantor hereby issues, ratifies and confirms the representations,
warranties and covenants contained in the Guaranty, as amended hereby. Guarantor
agrees that this Agreement is not intended to and shall not cause a novation
with respect to any or all of the obligations of Guarantor under the Guaranty.
Except as expressly modified herein, the terms, provisions and covenants of the
Guaranty are in all other respects hereby ratified and confirmed and remain in
full force and effect.
     5. Guarantor shall pay to Agent at the time this Agreement is executed and
delivered all fees, costs, charges, taxes and other expenses incurred by Agent
and its counsel in connection with this Agreement.
     6. This Agreement may be executed in any number of duplicate originals or
counterparts, each of such duplicate originals or counterparts shall be deemed
to be an original and all taken together shall constitute but one and the same
instrument. Guarantor agrees that Agent and Lenders may rely on a telecopy of
any signature of Guarantor. Agent and Lenders agree that Guarantor may rely on a
telecopy of this Agreement executed by Agent and Lenders.
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Guarantor and Agent have executed this Agreement under
seal as of the date and year first written above.

              GUARANTOR:
 
        WITNESS OR ATTEST:   SUNRISE SENIOR LIVING, INC.
 
       
/s/
  By:   /s/ Julie Pangelinan (SEAL)
 
     
 
 
      Julie Pangelinan
 
      Chief Financial Officer
 
            AGENT:
 
        WITNESS:   CHEVY CHASE BANK, as Agent
 
       
/s/ Pauline Ralph
  By:   /s/ Claude R. Sanders (SEAL)
 
     
 
 
      Claude R. Sanders
 
      Senior Vice President

 



--------------------------------------------------------------------------------



 



AGREEMENT OF LENDERS
     The undersigned are each a “Lender” under the Loan Agreement and pursuant
to Section 9(c) of the Guaranty each hereby consent to the waivers of the
financial covenants as set forth in the Agreement.
     WITNESS signature and seal of the undersigned as of the date of the
Agreement.

              LENDERS:
 
        WITNESS:   CHEVY CHASE BANK, as Lender
 
       
 
  By:   /s/ Claude R. Sanders (SEAL)
 
     
 
 
      Claude R. Sanders
 
      Senior Vice President
 
        WITNESS:   MB FINANCIAL BANK, N.A., as Lender
 
       
 
  By:   /s/ Jack H. Sharp (SEAL)
 
     
 
 
      Name: Jack H. Sharp
 
      Title: Senior Vice President

 